Electronically Filed
                                                     Supreme Court
                         SCWC-11-0000369             SCWC-11-0000369
                                                     31-MAY-2013
                                                     12:05 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JEFFREY JOSEPH PLAUCHE,
     Petitioner/Plaintiff-Counterclaim-Defendant-Appellant,

                                vs.

                      ELISA WATKINS PLAUCHE,
      Respondent/Defendant-Counterclaim-Plaintiff-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000369; FC-D No. 10-1-0070)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Petitioner/Plaintiff-Counterclaim-Defendant-Appellant

Jeffrey Joseph Plauche’s application for writ of certiorari,

filed April 29, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 31, 2013.

Jeffrey J. Plauche                    /s/ Mark E. Recktenwald
petitioner, pro se
                                      /s/ Paula A. Nakayama
Joy Mademba-Sy Yanagida
for the respondent                    /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack